Citation Nr: 0431208	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES


1.	Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.     

In its March 2003 rating decision, the RO denied the 
veteran's claim for service connection for hypertension, as 
secondary to service-connected diabetes mellitus. The veteran 
filed a notice of disagreement (NOD) in April 2003, and a 
statement of the case (SOC) was issued in June 2003.  The 
veteran filed a substantive appeal in January 2004.  

In a June 2003 decision, the RO denied the veteran's claim 
for service connection for PTSD.  The veteran filed a NOD in 
June 2003.  A SOC was issued in July 2003, and the veteran 
filed a substantive appeal later that month.  

In June 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is associated with the claims 
file.  In August 2004, the veteran submitted additional 
evidence, consisting of a September 1988 treatment report 
from the Conemaugh Valley Memorial Hospital, a private 
facility.  Although a specific waiver of RO jurisdiction did 
not accompany that evidence, the Board notes that the veteran 
and his representative clearly desire the Board to consider 
the evidence, directly, in adjudicating the matters on 
appeal.  Moreover, in any event, neither the current version 
of 38 C.F.R. § 20.1304, nor the holding in the Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (in which provisions of 38 C.F.R. § 
19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were held to be invalid) 
requires a waiver under these circumstances.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See             38 C.F.R. § 20.800 (2004).
In October 2004, the veteran submitted additional evidence 
consisting of a report of a mental health evaluation 
conducted by a psychiatrist with a county social service 
agency, and accompanied by a waiver of RO jurisdiction.  The 
Board also accepts this evidence for inclusion in the record.  
See 38 C.F.R. 20.1304(b) (2004).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The competent evidence addressing the matter of a medical 
relationship between any current hypertension and service-
connected diabetes mellitus negates such a relationship.     

3.	The veteran did not engage in combat with the enemy during 
service.

4.	The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to attempt to 
independently corroborate any alleged in-service stressful 
experiences.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for service connection 
for hypertension, claimed as secondary to service-connected 
diabetes mellitus, have not been met.   38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).

2.	The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the June 2003 SOC pertaining to the claim for service 
connection for hypertension as secondary to diabetes 
mellitus, the July 2003 SOC with respect to the claim for 
service connection for PTSD, and the RO's letter of April 
2003, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
given the opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In an April 2003 letter 
sent to the veteran regarding his claim for service 
connection for PTSD, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA or private treatment records, as well as 
requested that the veteran submit any additional evidence in 
his possession.  The RO further requested that the veteran 
provide detailed information regarding any alleged in-service 
stressful experiences, and enclosed a copy of a PTSD 
questionnaire.  

Additionally, as regards the claim for service connection for 
hypertension as secondary to diabetes mellitus, in the June 
2003 SOC pertaining to this claim the RO expressly informed 
the veteran and his representative of the notice and duty to 
assist provisions of the VCAA.  The Board also notes that, in 
its October 2001 and November 2001 letters, the RO informed 
the veteran of the VCAA duties to notify and assist in 
relation to his then-pending claim for service connection for 
diabetes mellitus.  While these 2001 letters did not 
specifically mention a claimed hypertension condition, they 
nonetheless placed the veteran on notice of the requirements 
for service connection in reference to any manifestations of 
his alleged diabetes condition, as well as provided him with 
the opportunities to submit further evidence, himself, or 
request that the RO obtain additional evidence on his behalf.     

Therefore, through the April 2003 letter and June 2003 SOC, 
as well as the above-noted letters of October 2001 and 
November 2001, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.
However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the June 2003 SOC 
explaining what was needed to substantiate the claim for 
service connection for hypertension on a secondary basis 
within three months of the March 2003 rating decision that 
denied the claim.  The RO also issued the July 2003 SOC as to 
what was required to substantiate the claim for service 
connection for PTSD within one month of the June 2003 
decision denying that claim.  In both instances, the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of October 2001, November 
2001, and April 2003; in response, the veteran has submitted 
a completed PTSD questionnaire.  The veteran has also stated 
during the June 2004 hearing that in the months prior to the 
hearing, a counselor at a mental health crisis center had 
informed him that he may have had PTSD, and that he was 
scheduled to undergo additional psychiatric evaluation for 
PTSD in July 2004 at the James E. Van Zandt VA Medical Center 
(VAMC) in Altoona, Pennsylvania (hereinafter referred to as 
the Altoona VAMC).  The veteran and his representative also 
indicated, during the hearing, that the veteran would submit 
reports of any treatment for PTSD as these records became 
available, but they have not submitted any such records.  
Although there are no treatment reports from the Altoona VAMC 
currently of record, the Board points out that the veteran is 
not prejudiced by that fact.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board's denial 
of the veteran's claim for service connection for PTSD turns 
on the lack of a verified or verifiable in-service stressor, 
and not on whether the evidence establishes that the veteran 
currently has PTSD.      

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports dated October 2000 
through October 2002 from the Johnstown Community Based 
Outpatient Clinic (CBOC) in Johnstown, Pennsylvania; has 
arranged for the veteran to undergo numerous VA examinations; 
and has obtained the veteran's service personnel records.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim; he submitted a August 2004 
report of a mental health evaluation conducted by a 
psychiatrist from a county social service agency, personal 
statements dated April 2003 and August 2003 (along with a 
list of prescription medications that he was taking), a 
completed PTSD questionnaire, and a September 1988 treatment 
report from the Conemaugh Valley Memorial Hospital, a private 
facility.  He has also indicated during the June 2004 Board 
hearing that there were outstanding treatment records for a 
psychiatric disorder from the Altoona VAMC; however, as 
previously noted, there is no requirement that VA obtain such 
records in this case.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional pertinent evidence that 
has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Background

The veteran's service medical records (SMRs) reflect no 
complaints or diagnosis of, or treatment for, either 
hypertension or any psychiatric condition.  The veteran's 
service personnel records also include no information that 
might suggest the presence of such conditions during service.   

A September 1988 treatment report from the Conemaugh Valley 
Memorial Hospital indicates a diagnosis on admission of 
impending anterior lateral myocardial infarction, and 
hypertension and arteriosclerotic heart disease with coronary 
insufficiency.    

Records dated from October 2000 to October 2002 from the 
Johnstown CBOC, document assessments on repeated instances of 
both hypertension and diabetes.  An October 2000 treatment 
note also documents a VA clinical nurse practitioner's 
assessment of possible PTSD.  

On VA examination in March 2003, the veteran reported that he 
had an approximately 15 to 20 year history of hypertension 
which had been treated with moderate success.  He also stated 
that his hypertension preceded his diabetes, and was present 
when he was diagnosed with coronary artery disease, which 
also preceded his diabetes.  The veteran denied any symptoms 
at that time as a result of hypertension.  On physical 
examination, the veteran's cardiovascular system showed no 
signs of murmur, gallops, or rubs, his peripheral pulses were 
normal, and he did not have any stasis pigmentation or edema.  
The examiner diagnosed the veteran with hypertension which 
preceded his diabetes, and further stated that the veteran's 
hypertension was present when he was initially diagnosed with 
coronary artery disease.  

In the veteran's April 2003 NOD of the RO's March 2003 rating 
decision denying service connection for hypertension as 
secondary to diabetes mellitus, the veteran contended that a 
physician at the Altoona VAMC had told him that he had high 
blood pressure that was due to his diabetes.  

On VA examination in October 2003, the veteran reported that 
he was first diagnosed with diabetes in 1975.  He stated that 
he had no history of ketoacidosis although he did have 
occasional hypoglycemic reactions, and also that none of his 
treating physicians had ever directed him to restrict his 
activities due to problems with his diabetic control.  The 
examiner noted, with respect to the veteran's medical 
history, that the veteran was first diagnosed with 
hypertension in the early 1980s, and that in 1988 he had had 
a heart attack.  On physical examination, the veteran stated 
that his breathing was fine, and that he only had dizziness 
if he was experiencing low blood sugar symptoms.  He had no 
heart murmurs or gallops, and no edema was detected in his 
extremities.  A diagnosis was provided of diabetes mellitus, 
type II; erectile dysfunction; coronary artery disease; and 
hypertension.  The examiner opined that, in his opinion, the 
veteran's hypertension was not as likely as not secondary to 
his diabetes mellitus, even though his hypertension 
historically began after the diagnosis of diabetes was made; 
the examiner also noted that the veteran had no history of 
impaired renal function.   
    
In a completed copy of a PTSD questionnaire submitted to the 
RO, the veteran alleged as stressful in-service experiences 
witnessing a plane crash during his initial flight into 
Vietnam, and the subsequent experience of the pilot of his 
plane having to take evasive maneuvers to land at the 
destination airstrip while avoiding sniper fire; observing 
body bags laid upon the ground while disembarking from an 
airplane at different military airport; coming under enemy 
fire in the course of changing a propeller on a military 
aircraft; and discovering an unexploded clay mine in the 
wheel well of an aircraft during maintenance operations.  The 
veteran listed the general locations of each of the alleged 
incidents.  The veteran also submitted a copy of a January 
1965 temporary order transferring him along with other 
members of his unit to Vietnam for a period of approximately 
40 days.

During the June 2004 hearing, the veteran testified that a 
private treating physician had recently informed him that his 
hypertension was the result of his diabetes.  The veteran 
also contended that the report of the March 2003 VA 
examination incorrectly reflected that the veteran was first 
diagnosed with hypertension and then diagnosed with diabetes, 
when in fact the veteran had stated the opposite during the 
examination.  The veteran further stated that a counselor at 
a mental health crisis center had recently informed him that 
he probably had PTSD, and that in July 2004 he was scheduled 
to undergo additional psychiatric evaluation for PTSD at the 
Altoona VAMC.  

An August 2004 report of a mental health evaluation conducted 
by a psychiatrist with a county social service agency, states 
that at that time the veteran's chief complaint was of 
recurrent flashbacks.  On mental status examination, the 
veteran maintained good eye contact and a positive attitude 
throughout the interview.  At times he appeared 
uncomfortable, particularly when discussing his experiences 
in Vietnam.  Speech was spontaneous with normal patterns and 
normal production, orientation was within normal limits, mood 
was self-described as relaxed but also frustrated, and affect 
was blunted.  There were no current suicidal or homicidal 
ideations, plans or apparent intent, and there was no current 
evidence of any psychotic processes including thought 
disorders, hallucinations, or delusions. Cognition and memory 
both appeared to be within normal limits, and insight and 
judgment appeared to be adequate for treatment.  Also noted 
was that the veteran described having ongoing current 
flashbacks with a history of nightmares, poor sleep, some 
hyperreactivity in reaction to current events, and 
hyperarousal symptoms that resulted in constant chest pain 
when recalling his experiences in Vietnam.  The psychiatrist 
provided a diagnosis of PTSD, chronic, moderate, and 
secondary to service in Vietnam, and assigned a Global 
Assessment of Functioning (GAF) of 50.     

III.	Analysis

A.	Hypertension

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   
Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for service 
connection for hypertension, claimed, as secondary to 
service-connected diabetes mellitus, have not been met.  
Notwithstanding that at least two VA physicians have recently 
diagnosed the veteran with hypertension, thus providing 
evidence of a current disability, a basic requirement for a 
grant of service connection on a secondary basis-competent 
evidence of a medical relationship between the claimed 
disability and a service-connected disability-has not been 
met with respect to the claim on appeal.  
 
The only medical evidence that specifically addresses the 
relationship between the veteran's hypertension and his 
service-connected diabetes mellitus consists of the opinions 
of two VA physicians, who have each ruled out any such 
medical relationship.  The March 2003 VA examiner has opined 
that the veteran's hypertension preceded his diabetes, thus 
ruling out diabetes mellitus as a possible cause of 
hypertension.  Moreover, the October 2003 examiner, although 
finding that the veteran's hypertension began after his 
initial diagnosis with diabetes, nonetheless opined that the 
veteran's hypertension was not as likely as not secondary to 
his diabetes mellitus  noting that the veteran had no history 
of impaired renal function.  The veteran has neither 
presented nor alluded to the existence of any contrary, 
written medical opinion (i.e., medical evidence establishing 
that the veteran's hypertension was caused or is aggravated 
by his service-connected diabetes mellitus).  

The Board has considered veteran's assertions.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether the 
veteran has any current hypertension that is medically 
related to his service-connected diabetes mellitus.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Similarly, the veteran's allegation as 
to what a VA physician told him concerning the etiology of 
his hypertension does not constitute competent or probative 
evidence to support the claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  
For all the foregoing reasons, the Board concludes that the 
veteran's claim for service connection for hypertension as 
secondary to service-connected diabetes mellitus, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
case.  See   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).

B.	PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). 

In this case, the evidence includes an August 2004 mental 
health evaluation report from a psychiatrist with a county 
social service agency that notes a diagnosis of PTSD, and the 
veteran during the June 2004 Board hearing also referred to 
having scheduled some future psychiatric treatment sessions.  
As noted in the introduction, above, alleged treatment 
records from the Altoona VAMC are not currently associated 
with the claims file.  However, even assuming, arguendo, that 
the veteran were able to meet the first criteria for 
establishing service connection for the condition-a 
diagnosis of PTSD rendered in accordance with the DSM-IV-the 
Board finds that in this case, the claim must nonetheless 
fail because another essential criterion-credible evidence 
that a claimed stressor actually occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f);  Cohen v. Brown, 
10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f);  
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

Considering the evidence of record in light of the above, the 
Board finds that the evidence does not establish that the 
veteran engaged in combat with the enemy during service.  The 
veteran's service personnel records and DD Form 214 confirm 
that his military occupational specialty during service was 
as an Aircraft Propeller Repairman, but do not denote that 
the veteran received any medals indicative of combat service.  
The Board also notes that the veteran has not alleged, at any 
point pertinent to this appeal, that he personally 
participated in events constituting an actual fight or 
encounter with a hostile unit or instrumentality.  Absent 
evidence that the veteran engaged in combat with the enemy, 
the veteran's lay statements, alone, are not sufficient to 
establish the occurrence of any in-service stressor; rather, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f);  Zarycki, 6 
Vet. App. at 98. 

The veteran has had numerous opportunities to set forth his 
allegations in response to requests from the RO for specific 
information regarding any claimed stressful events in 
service.  As indicated above, the stressful experiences that 
the veteran has identified are witnessing a plane crash 
during his initial flight into Vietnam, and thereafter being 
forced to land at the destination airstrip amongst sniper 
fire; observing body bags laid upon the ground while 
disembarking from an airplane at another military airport; 
coming under fire while changing a propeller on a military 
aircraft; and discovering the presence of a clay mine in the 
wheel well of an aircraft while conducting aircraft 
maintenance operations.  However, there is no objective 
evidence of record to support the occurrence of any of the 
alleged stressful events.  
The RO has obtained the veteran's service personnel records, 
and these records do not contain any information that might 
corroborate the claimed in-service events.  The copy of the 
January 1965 order the veteran has submitted, documenting his 
temporary transfer to Vietnam, similarly is not helpful in 
attempting to substantiate the claimed events.  Additionally, 
the veteran has not provided any statements from former 
service comrades or others, or identified any other sources 
of information, that might otherwise corroborate these or any 
other in-service stressful experiences. 

There is also no indication that any further attempts by the 
RO to corroborate the claimed stressors by independent means 
are warranted in this case, as the veteran has not been able 
to provide dates and/or the names of individuals involved, 
with respect to any of the claimed incidents.  As noted 
above, in its April 2003 letter to the veteran, the RO 
informed him of the nature of the detailed information that 
was required in order to research any claimed stressors.  
However, the record reflects that the veteran has not 
provided in response specific information such as dates or 
names of individuals involved, nor has the veteran provided 
details of any other stressful in-service experience(s).  At 
this juncture, then, there is no verified or verifiable in-
service stressful experience to support a diagnosis of PTSD; 
hence, further development of the claim is not warranted.

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met.  Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.  






ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for PTSD is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



